Citation Nr: 0713621	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  05-10 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for schizoaffective 
disorder, bipolar type.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to June 
1978.  

This appeal arises from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The claims folder includes a current diagnosis of 
schizoaffective disorder, bipolar type.  

2.  The veteran has reported first having symptoms of 
psychosis in service and her service medical records document 
that she complained of difficulty sleeping.  

3.  A VA psychologist has indicated the veteran's 
schizoaffective disorder, bipolar type was manifested in 
service.  


CONCLUSION OF LAW

Schizoaffective disorder, bipolar type, was incurred in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(d)(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the decision below grants service connection for 
schizoaffective disorder, bipolar type, no further notice or 
assistance in developing the veteran's claim is required.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2006).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including psychosis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Factual Background and Analysis.  The veteran filed her claim 
for service connection for schizophrenia in October 2000.  On 
her application she indicated the onset date of her 
schizophrenia was June 1980.  The veteran had been an 
inpatient at the Florida State Hospital since 1996 with a 
diagnosis of schizophrenia.  The veteran has asserted she 
first began having symptoms in service after having an 
abortion.  

The veteran entered active duty in November 1977.  The claims 
folder does not include a physical examination conducted at 
the time of her entry to active duty.  There are no records 
of any complaints of what was considered at the time to be 
psychiatric symptoms in service.  A voluntary termination is 
documented in the service medical records.  At service 
separation in June 1978 the psychiatric evaluation found no 
abnormality.  On her June 1978 Report of Medical History the 
veteran checked she had frequent trouble sleeping.  She did 
not indicate any history of depression, loss of memory or 
nervous trouble of any sort.  

The first documentation of a psychiatric disorder in the 
claims folder appears in March 1987 records of 
hospitalization at Charter by the Sea Hospital.  The records 
reveal the veteran's thought processes were confused and 
contained persecutory and bizarre delusions and ideas of 
reference.  It was recorded that the veteran had previously 
been hospitalized for inpatient psychological treatment at 
St. Johns River Hospital in 1980.  The diagnoses included 
adjustment disorder with depressed mood and consideration was 
to be given to an acute exacerbation of chronic paranoid 
schizophrenia, a schizoform disorder and major depression 
with psychotic features.  

On several occasions since 1987 the veteran has been 
hospitalized for treatment of symptoms of psychosis.  
Currently the veteran is in the custody of the State of 
Florida and is an inpatient at a Florida mental health 
inpatient facility.  She was admitted after participating in 
a robbery.  Due to the diagnosis of chronic undifferentiated 
schizophrenia she was placed in a mental health facility in 
1996.  

A VA examination was conducted in February 2002.  The veteran 
reported that she first realized she had a problem before the 
age of 18 when she could not sleep for two straight weeks.  
The veteran's family history includes members with chronic 
psychiatric disorders.  She reported having abortions in 
service and breaking down at about the same time.  
Schizoaffective disorder, bipolar type was diagnosed.  

The RO requested that the VA examiner address whether the 
veterans schizophrenia was the result of an abortion in 
service.  The VA psychologist wrote the following summary: 

The diagnosis has been updated as 
schizoaffective disorder, bipolar type, 
because of her chronic mood symptoms 
accompanying her delusional and 
disordered thinking.  This individual has 
major impairment in her judgment, 
thinking and mood.  The veteran's prior 
diagnosis, a paranoid schizophrenia, did 
manifest during her service time but her 
abortions did not materially contribute 
to the development of this disorder.  
Schizophrenia is a highly genetic disease 
and several members of her immediate 
family have similar psychiatric problems.  
The chronic course of her disorder is not 
associated with precipitating factors 
such as her claimed stressor of having 
abortions.  Precipitating factors are 
associated occasionally with brief 
psychotic reactions, not chronic 
psychotic disorders.  It is the 
examiner's opinion that this veteran 
would have developed her current 
psychiatric problem regardless of any 
stressors.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The claims folder includes current diagnosis of 
schizoaffective disorder.  The VA psychologist in February 
2002 stated the veteran's "prior diagnosis, paranoid 
schizophrenia, did manifest during her service time."  The 
statement of the VA psychologist provides both evidence of 
in-service symptoms and a nexus between those symptoms and 
the current diagnosis.  It is unclear, however, what evidence 
the VA psychologist relied upon in reaching the opinion that 
the veteran's schizophrenia did manifest during the veteran's 
service.  The only evidence addressing the onset date of the 
veteran's symptoms of schizophrenia recorded in the VA 
examination report is from history given by the veteran.  For 
that reason the Board may only reject the opinion after 
considering whether the veteran's statements upon which it is 
based are credible.  Reliance on a veteran's statement 
renders a medical report incredible only if the Board rejects 
the statements of the veteran.  Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2006).  

In assessing whether the veteran's statements as to the onset 
of schizophrenia are credible the Board notes the veteran's 
statements were consistent with the contemporaneous medical 
record.  The veteran has stated she first noted having a 
problem when she was unable to sleep for two weeks.  Service 
medical records include complaints of trouble sleeping, and 
the March 1987 records from Charter by the Sea Hospital note 
at the time of admission she was receiving treatment for a 
sleep disorder.  Likewise, the medical records consistently 
report history of a psychiatric hospitalization in 1980 only 
two years after the veteran of separated from service.  While 
the service separation examination found no psychiatric 
abnormality and the veteran denied all psychiatric symptoms 
at separation, the service medical records do support her 
claims of sleep disturbance.  The Board concludes the 
statements of the veteran that she had symptoms of 
schizophrenia in service are not inconsistent with the 
record.  As such they are considered credible.  

As the veteran has reported symptoms of a psychiatric 
disorder inservice and a VA psychologist has stated the 
currently diagnosed schizoaffective disorder was manifested 
in service, the evidence supports the grant of service 
connection for schizoaffective disorder, bipolar type.  


ORDER

Service connection for schizoaffective disorder, bipolar 
type, is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


